EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Chordiant Software, Inc. Cupertino, California We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-150666, No. 333-100843, No. 333-83506; No. 333-60156; 333-49032; No. 333-42844; No. 333-34502; No. 333-110743, No. 333-131057, and 333-145080) of Chordiant Software, Inc. of our reports dated November 18, 2008, relating to the consolidated financial statements and financial statement schedule, and to Chordiant Software, Inc’s internal control over financial reporting, appearing in this Annual Report on Form 10-K. /s/ BDO Seidman, LLP San Jose, California November
